     Case 5:20-cv-00489-JFW-SP Document 22 Filed 10/27/20 Page 1 of 1 Page ID #:169




                                                                                                JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         ED CV 20-489-JFW(SPx)                                          Date: October 27, 2020

Title:           Brenda Lynch -v- Karl Eugene Etherly, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                 None Present
                 Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                  ORDER OF DISMISSAL

        In the Mediation Report filed on October 23, 2020, Docket No. 21, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before December 11, 2020. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until December 11, 2020. Thereafter,
absent further order of the Court, the dismissal of this action will be with prejudice. All dates in this
action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                   Initials of Deputy Clerk sr

(Rev. 1/14/15)
